Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.
 

The amendment of 10/8/21 has been entered.  Claims 1-2, 5-6, and 9 are pending.

        Claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See MPEP 706.07(h), particularly “Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions). See 37 CFR 1.145. Any newly submitted claims that are directed to an invention that is independent and distinct from the invention previously claimed will be withdrawn from consideration and not entered. See subsection VI. below. An RCE is not the filing of a new application.”

Rejections


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.      The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.      Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is not clear what is intended to be included and excluded by the instantly claimed “wherein said polyol component consists of”.  The instant claim 2 recites “wherein (c) comprises.  The instant claim 5 recites wherein said polyester polyol (a) comprises”.  It therefore appears that components (a) and (c) are open to any additional components including in major amounts due to the recitation of “comprising” of claims 2 and 5.  See MPEP 2111.03    
  The scope of the claims is therefore not clear.

For the purposes of examination, the claims will be considered as including any components within the open components (a) and (c).  

4.      Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

The instant claim 1 recites “wherein said polyol component consists of”.  The instant claim 2 recites “wherein (c) comprises.  The instant claim 5 recites wherein said polyester polyol (a) comprises”.  In the event that components (a) and (c) are intended to be limited to only the components recited in claim 1, the open claim language of components (a) and (c) of claims 5 and 2 respectively broadens the claim scope from that of claim 1.  The instant claims 2 and 5 therefore are of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, particularly for failing to include the closed nature of components (a) and (c), if they .

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.     Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4238378 Markusch et al. in view of WO 2011/045416 Grablowitz et al. and further in view of US Pat. Application Publication No. 2012/0225302 Buchner et al.


Markusch discloses an aqueous composition containing dispersed particles (Markusch, column 11, lines 55-68 and column 12, lines 1-12) containing polyurethanes made from polyisocyanates which may be aromatic (Markusch, column 3, lines 37-65, particularly lines 51-52 and 60-64) and a polyol component containing 92.09 weight percent of polyester diols (21550 
The above example of Markusch meets the instant claim 5 requirements because the polyester polyols exemplified by Markusch have aliphatic moieties therein making them aliphatic polyester polyols.  
Markusch, column 14, line 23, particularly the 1,2-diaminopropane falls within the scope of the instant claim 6.

Markush, column 5, lines 37-68 discloses a difunctional hydrophilic component having a lateral hydrophilic chain containing ethylene oxide units which is terminated by a monofunctional, unsubstituted alkyl radical having 1 to 12, preferably 1-4 carbon atoms,                                which falls within the scope of the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane”.  Note that R” is monofunctional and unsubstituted.  See Markush, column 5, 

Markusch does not disclose anionic surfactant and does not exemplify the above polyurethane dispersions with aromatic polyisocyanates as the polyurethane forming polyisocyanate.  The ionic surfactants of Markush necessarily contain either anionic groups or cationic groups such that both are equally encompassed by Markush’s recitation of “preferably ionic, emulsifiers” of column 12, lines 32-35.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with aromatic diisocyanates in place of the exemplified 1,6-hexane diisocyanate because Markusch discloses using aromatic polyisocyanates to make their polyurethanes at Markusch, column 3, lines 37-65, particularly 51-52 and 60-64, and the resulting polyurethane is expected to have the properties contributed by the exemplified polyol 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with anionic surfactants because Markusch discloses the use of ionic emulsifiers, i.e. ionic surfactants, at Markusch, column 12, lines 33-35, ionic emulsifiers includes both anionic and cationic surfactants, neither of which is excluded by the preferred ionic emulsifiers of Markusch such that the ionic emulsifiers of Markusch are taken to include anionic emulsifiers, i.e. anionic surfactants, and the compositions of Markusch containing anionic surfactants encompassed by Markusch would have been expected to have increased dispersion stability in proportion to the amount of the surfactant used. 

Markush does not exemplify or specifically discuss the limitations of the instant claim 2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with 2 to 20 % by weight of the polyols of polyethylene glycol with the above discussed polyol mixture of Markusch because Markusch, column 18, lines 60-67 claims using mixtures of their polyols as component (b), Markusch, column 2, lines 61-63, column 3, lines 66-68, and column 4, lines 1-2 and 20-29, particularly lines 25-28, 

Markusch’s exemplified polyester polyols have aromatic moieties therein with the aliphatic moieties.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with polyester  polyols of Markusch which have no aromatic moieties and only have aliphatic moieties because such polyester polyols are disclosed by Markusch at column 4, lines 3-15 and the polyurethanes of Markusch discussed above and made with these polyester diols would have been expected to be more flexible and to have increased crystallinity due to the lack of aromatic rings.

No unexpected result is seen stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.


Markusch discloses using known crosslinking agents in their compositions at column 12, lines 39-45 but does not disclose the isocyanate crosslinkers of the instant claims.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with the isocyanate crosslinkers of the instant claims because Markusch discloses using known crosslinking agents in their compositions at column 12, lines 39-45, Buchner shows the isocyanate crosslinkers of the instant claims to be known crosslinking agents for use with aqueous polyurethanes at Buchner, paragraph [0113], noting the hydrophilically modified trimers of monomeric diisocyanates, these crosslinkers would be understood to be able to react with terminal NH or OH on the polyurethanes of Markusch, such as might occur with excess chain extender in water or from excess polyols to polyisocyanate to give some free OH groups after chain extension with amines, and the products containing the polyurethanes of Markusch and the hydrophilic crosslinker of Buchner, paragraph [0113] would have been expected to give stable aqueous dispersions which can give cured final films.

It appears that the instantly claimed components (a) and (c) are open to other components.  Note the open language “comprises” of the instant claims 2 and 5 regarding these components.  Note that the instant claim 1 does not recite any closed language regarding that the instantly claimed components (a) and (c).  It therefore appears, particularly in view of the open language of the instant claims 2 and 5, that the instantly claimed components (a) and (c) are open to other ingredients.  The instantly claimed “wherein the polyol component consists of” of the 

No unexpected result is seen stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.

Response to Applicant’s Arugments

7.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 6 above:

       In their response of 5/8/20:

       The applicant argues “Claims 1 through 9 are pending in this application. Applicant previously withdrew claim 9. Applicant hereby amends claim 1 and cancels claims 7 and 
      The applicant argues “The Examiner rejected claims 1 through 8 as allegedly unpatentable over US 4,238,378 (“Markusch”) and WO 2011/045416 (“Grablowitz”). Applicant respectfully submits that Markusch and Grablowitz fail to teach or suggest a trimer of a monomeric diisocyanate as presently claimed, in combination with the other elements of claim 1. For that reason alone, Applicant submits that the pending claims are patentable over the cited references and requests the Examiner withdraw this rejection.”  The instant claim 1 is now equivalent to cancelled claim 8.  The examiner notes the rejection of cancelled claim 8 at paragraph 4 of the office action mailed 1/8/20.  The above rejection is substantially that rejection modified to read on the claims as amended.
The above rejection additionally cites Buchner for the rationale to use the instantly claimed isocyanate crosslinker comprising one or more hydrophilically modified trimers of monomeric diisocyanates in the instantly claimed aqueous compositions.  The applicant’s arguments do not address that teaching of the cited prior art.  The applicant’s arguments therefore do not address the above rejection.


       In their response of 10/19/20:

       The applicant argues “The Examiner rejected claims 1 through 8 as allegedly unpatentable over US 4,238,378 (“Markusch”) and WO 2011/045416 (“Grablowitz”). Applicant respectfully submits that Markusch and Grablowitz fail to teach or suggest one 
Note the diol of Markush, column 13, line 56 to column 14, line 2.  It contains an ethylene oxide and propylene oxide chain terminated with the butyl group contributed by the n-butanol.  Its reaction with the diisocyanate and diethanolamine gives a diol.  See Markush, column 14, line 1, noting “The resulting diol”.  The exemplified compound meets the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane”.



In their response of 1/29/21:

       The applicant argues “Applicant respectfully submits that the references fail to teach or suggest the claims as amended. Namely, that none of the references cited teaches or suggests pure polyester polyol-based polyurethane dispersions.

Applicant hereby amends claim 1 to recite that the polyol component is free of polyether polyol, i.e., is pure polyester polyol-based. Support for this amendment can be found at least in paragraph [0047] of the specification as published. The technical effect of this compositional different (pure-polyester polyol versus also comprising polyether polyol) is demonstrated in the Examples. Example 6, which is a polyether-based comparative example, comprises VORANOL™ V 9287, which is a polyether polyol having a MW of 2,000, as well as PTMEG, which is also a polyether polyol having a MW of 2,000. As shown in the table following paragraph [0081] of the published application, Example 6, while being a stable dispersion, had significantly decreased bond strength performance compared with the pure polyester-based dispersions.

Because none of the references teaches or suggests this claimed feature, Applicant respectfully submits that the present claims are nonobvious in view of same. Accordingly, Applicant respectfully requests that the Examiner withdraw this rejection.”  The polyurethanes of Markusch do not require polyether polyols other than their polyether polyol that falls within the scope of component (b) of the instant claims.  To the extent that the instant claims 2 and 3 require other polyether polyols, it would appear that any additional polyether polyols of the above cited prior art are encompassed by the instant claims also.  Note the above rejection about the lack of clarity of the instantly claimed exclusion of polyether polyols in view of the instantly claimed component (b) and the instant claims 2 and 3.

It is understood that polyether polyurethanes are different than polyester polyurethanes.  This is not unexpected since they contain different moieties in their backbones.  There is no comparison which is commensurate in scope with the instant claims, including the instant claims 2 and 3, which compares to the closest prior art, particularly the polyester based polyurethanes of Markusch.

In their response of 10/8/21:


Because none of the references teaches or suggests this claimed feature, Applicant respectfully submits that the present claims are neither taught or suggested in view of same. Accordingly, Applicant respectfully requests that the Examiner withdraw this rejection.”  For the reasons stated in the above rejection, the prior art makes obvious the instantly claimed inventions.  The argued achievement of “significant technical effects by formulating dispersions as presently recited” is not demonstrated for the full scope of the instant claims.  No unexpected result is seen stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.
It appears that the instantly claimed components (a) and (c) are open to other components.  Note the open language “comprises” of the instant claims 2 and 5 regarding these components.  Note that the instant claim 1 does not recite any closed language regarding that the instantly claimed components (a) and (c).  It therefore appears, particularly in view of the open language of the instant claims 2 and 5, that the instantly claimed components (a) and (c) are open to other ingredients.  The instantly claimed “wherein the polyol component consists of” of the instant claims does not exclude any additional components of the cited prior art because these additional components could have been placed in the instantly claimed components (a) and/or (c) and still meet the instantly claimed inventions.  It is noted that the instant claims are directed to the final compositions and not the intermediate compositions.  One cannot tell how a particular 

There is no showing of unexpected results stemming from any differences between the instant claims and the cited prior art which is commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d).

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  This rejection is therefore maintained as modified above.

8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762